Citation Nr: 1416905	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether the February 1, 2010, reduction of a lumbar spine disability from 40 to 10 percent was proper.

3.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from July 2009, October 2009 and November 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for diabetes mellitus and reduced the Veteran's disability rating for a lumbar spine disability from 40 to 10 percent, effective February 1, 2010.  A January 2012 rating decision increased the rating for the lumbar spine disability from 10 to 20 percent disabling, effective November 5, 2010.

The Veteran testified before the Board in March 2012.  At the hearing, the Veteran raised the issue of entitlement to a TDIU.  The TDIU claim is considered to be part and parcel with the claim for increased rating for a lumbar spine disability and is thus before the Board, as reflected on the title page.

The issues of the propriety of the reduction of a lumbar spine disability from 40 to 10 percent, entitlement to an increased rating for a lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

At his March 2012 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to service connection for diabetes mellitus be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In January 2012, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for diabetes mellitus, as identified in the January 2012 statement of the case. 

At his March 2012 hearing, the Veteran, through his representative, stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's oral statement, transcribed at the hearing, indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to diabetes mellitus, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for diabetes mellitus is dismissed.


ORDER

The issue of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

At his March 2012 hearing before the Board, the Veteran stated that his lumbar spine disability had worsened in severity since his November 2010 VA examination.  He was experiencing an increase in pain, as well as sciatic symptoms in his left leg.  In order to fairly assess the Veteran's claim, a new VA examination should be obtained in order to determine the current severity of his lumbar spine disability.  Moreover, the most current treatment records of record are dated until 2011.  Therefore, any available treatment records since that date should also be obtained.

The Board finds that the issue of whether the February 1, 2010, reduction of a lumbar spine disability from 40 to 10 percent was proper must be remanded pending the above development, as that development will impact the Board's adjudication of the issue of the most accurate disability rating(s) throughout the appeal period.  

Also on remand, the issue of entitlement to a TDIU should be developed, to include notice to the Veteran and obtaining a VA opinion on the matter.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice describing the elements necessary to obtain a TDIU.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back disability since 2011.  After securing the necessary release, obtain these records as well as VA treatment records. 

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability and to identify any neurological residuals, as well as the severity of those residuals.  The claims file should be reviewed by the examiner.  

The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities (lumbar spine disability; bilateral hearing loss and a scar) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.   precludes him from obtaining or maintaining substantially gainful employment.

All opinions should be accompanied by clearly explained rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


